HORTON, C. J.: I place my affirmance of the judgment of the district court, in this case, upon the following grounds:
The petition of Weaver alleges, among other things, that his injury was caused by the carelessness and negligence of the section foreman of the railway company in failing and neglecting to go over the railroad track after a heavy and severe storm which occurred along the road on the night of the 18th of May, 1883, to ascertain whether any damage had been done thereby to the road-bed, and for failing and neglecting to notify Weaver and other employés of the railway company upon the train with Weaver of the wash-out, as it was his duty to do, and which, in the reasonable discharge of his duties, he should have done, and which, if so done, would have prevented the injury inflicted. The evidence shows that Charles Downing was the section foreman in charge of the road-bed where Weaver was injured. He had been in charge *Page 436 
of his section from six to nine months. There was a severe rain-storm on the night that Weaver's engine was derailed, some of the witnesses stating that the rainfall was unprecedented. It commenced raining at Downing's section-house about five o'clock in the evening, and rained up to eleven or twelve o'clock — perhaps later. The storm ceased before two o'clock. The injury occurred about three o'clock in the morning. The road-bed where Weaver's engine was derailed was washed out for a great distance. The section-house where Downing, the section foreman stopped, was three or four miles from the wash-out. In the section-house the foreman and two section-men slept, and at this house there was a hand-car, lanterns, torpedoes, signals and tools for inspecting and repairing the track, and implements for giving signals to trains, etc. C. W. Rogers, the general superintendent of the railway company, testified that the general orders of his company in relation to section foremen going over the road were that "they were to precede every passenger train, and in case of heavy or extraordinary storms, to go over the road carefully before any train." Among other rules upon the time-card of the railway company, were the following:
    "During the continuance, and after storms of rain, wind, or snow, section foremen will always be required to see that the track is not obstructed by fallen trees, driftwood, brush, stones, etc., and to precede each passenger train run in the night by sending two or three men over their section with their handcars and lights to see that the track is clear, and if necessary, notify trains of any obstruction or defect. This rule will be strictly enforced against section foremen."
    "All persons employed upon the road must give timely notice of any obstruction to the passage of trains, by exhibiting a flag, etc., and must notify all passing trains."
The jury found, upon the evidence before them, that Downing had charge of keeping the track in repair where Weaver was injured; that he could have gone from his section-house to the place of the wreck in twenty minutes and discovered the wash-out; that it was his duty, in time of heavy rains, to inspect the road and report to the train-men and officers of *Page 437 
the road any defects therein; that he neglected and failed to go over the road during and after the severe storm which prevailed before the engine was derailed, and neglected and failed to give the men on the train notice of the wash-out. If Downing had performed his duty and gone over the road before the arrival of the train drawn by Weaver's engine, he would have had knowledge of the wash-out and could have put out danger signals so as to have stopped the train, and thereby prevented the wreck. The derailment of the engine, the wreck of the train, and the injury to Weaver, were caused by Downing's negligence. He, as the section foreman, did not bear the relation of fellow-servant or mere coëmployé in the same line of employment with Weaver, the engineer. He represented the railway company, and the company is responsible to Weaver for the injuries which, through his negligence, were inflicted upon him. If a section foreman, under the decisions of Arkansas, where Weaver was injured, is regarded as a servant or coemployé in the same employment with the engineer operating an engine, such decisions should have been introduced in evidence, as stated in the above opinion. In the absence of any evidence of such a construction of the common law by the Arkansas courts, this case must be disposed of upon the interpretation given in this state to the rule of the common law. The burden of proof that Weaver was guilty of contributory negligence was upon the railway company. Upon this question, the findings and judgment were against the company. There is evidence to support these findings, and therefore it cannot be said that Weaver was guilty of negligence.